               Case 5:20-cv-00249 Document 1 Filed 03/01/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

RARE & FINE WATCHES AG                       §
              Plaintiff,                     §
                                             §
V.                                           §   CIVIL ACTION NO. 5:20-CV-00249
                                             §
ROBERT MARON, INDIVIDUALLY,                  §
and ROBERT MARON, INC.,                      §
              Defendant.                     §

                               NOTICE OF REMOVAL

         Pursuant to 28 U.S.C. §§1332, 1441, and 1446, Defendants ROBERT MARON,

INDIVIDUALLY and ROBERT MARON, INC, remove this action from the 73rd

Judicial District Court of Bexar County, Texas to the United States District Court

for the Western District of Texas, San Antonio Division.

                             I. NATURE OF THE ACTION

         1.     On January 27, 2020, Plaintiffs RARE & FINE WATCHES AG filed a

lawsuit against Defendants in the 73RD Judicial District Court, Bexar County, Texas

(the “State Court Action”). Plaintiff’s claims are for breach of contract, promissory

estoppel, conversion and fraud.

                              II. BASIS FOR REMOVAL

         2.     The State Court Action is removable because there is complete diversity

of citizenship between the parties and the alleged amount in controversy exceeds

$75,000, exclusive of interest and costs. See 28 U.S.C. § 1332(a).




{00286102.1}                                1
               Case 5:20-cv-00249 Document 1 Filed 03/01/20 Page 2 of 3




         3.     Plaintiff is a Swiss corporation domiciled and doing business at

Grundstrasse 12, CH-6343 Rotkreuz, Switzerland.

         4.     Defendant ROBERT MARON, INDIVIDUALLY is an individual who

resides in and is a citizen of the State of California.

         5.     Defendant ROBERT MARON, INC. is a citizen of the State of California

because it is a corporation organized and existing under the laws of California and

its principal place of business is located in California at 2060 Avenida de Los Arboles,

Suite D309, Thousand Oaks, California 91362.

         6.     Consequently, there is complete diversity of citizenship among the

parties.

         7.     Plaintiff is seeking recovery of a watch that it claims has valued of at

least $1,000,000. Based upon Plaintiff’s allegations, the amount in controversy

exceeds the sum of $75,000, exclusive of interest and costs.

         8.     Defendants are filing this Notice timely within 30-day time period

required by 28 U.S.C. § 1446(b)(1).

         9.     A copy of all process, pleadings, and orders served upon Defendants is

filed with this Notice.

         10.    For these reasons, Defendants hereby remove this action from the 73rd

Judicial District Court of Bexar County, Texas to the United States District Court for

the Western District of Texas, San Antonio Division.




{00286102.1}                                2
               Case 5:20-cv-00249 Document 1 Filed 03/01/20 Page 3 of 3




                                        HORNBERGER FULLER
                                         & GARZA INCORPORATED
                                        The Quarry Heights Building
                                        7373 Broadway, Suite 300
                                        San Antonio, Texas 78209
                                        Tel: (210) 271-1700, Fax: (210) 271-1740

                                        By: /s/ David Jed Williams
                                              David Jed Williams
                                              State Bar No. 21518060
                                              jwilliams@hfgtx.com
                                              Stephanie L. Curette
                                              State Bar No. 24076780
                                              scurette@hfgtx.com

                                        ATTORNEYS FOR DEFENDANTS


                            CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on March 1, 2020, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
document is being served this day on all counsel of record or pro se parties identified
on the attached Service List in the manner specified, either by transmission of
Notices of Electronic Filing generated by CM/ECF or in some other authorized
manner for those counsel or parties who are not authorized to receive electronically
Notices of Electronic Filing.

David Lopez
dlopez@ccn-law.com
Manuel Martinez Anzaldua
mmartinez@ccn-law.com
CACHEAUX, CAVAZOS & NEWTON, L.L.P.
Convent Plaza
333 Convent Street
San Antonio, Texas 78205

                                              /s/ David Jed Williams
                                              David Jed Williams




{00286102.1}                              3
